In an action to recover for services rendered and supplies furnished to persons eligible for Medicaid, plaintiff Oakhollow Nursing Center appeals from so much of an order of the Supreme Court, Suffolk County, entered October 3, 1979, as granted defendant Suffolk County’s motion for summary judgment dismissing the complaint. Order reversed insofar as appealed from, without costs or disbursements, and motion for summary judgment denied. An issue of fact is presented for resolution at a trial as to when, if ever, prior to the notice of defendant to its Medicaid providers dated July, 1977, a change was effectuated with respect to the period of time within which claims for Medicaid reimbursement were to be submitted, and what sums, if any, are due to plaintiff under the circumstances. Lazer, J. P., Gibbons, Gulotta and Weinstein, JJ., concur.